EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form S-1 of TriCord Hurricane Holdings, Inc. of our report dated March 13, 2008, relating to our audits of the financial statements appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our firm under the captions "Experts" in such Prospectus. /s/ Hogan & Slovacek Hogan & Slovacek, A Professional Corporation, CPA’s
